UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09561 CENTURY CAPITAL MANAGEMENT TRUST (Exact name of Registrant as specified in charter) c/o Century Capital Management, LLC 100 Federal Street Boston, Massachusetts 02110 (Address of principal executive offices) (Zip code) Maureen E. Kane c/o Century Capital Management, LLC 100 Federal Street Boston, Massachusetts 02110 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 482-3060 Date of fiscal year end: 10/31 Date of reporting period: 07/31/2012 Item 1. SCHEDULE OF INVESTMENTS CENTURY SHARES TRUST PORTFOLIO OF INVESTMENTS – AS OF JULY 31, 2012 (Unaudited) Shares Value COMMON STOCK - 95.0% Consumer Discretionary - 13.8% Hotels, Restaurants & Leisure - 3.3% Marriott International, Inc. Class A $ 5,756,181 Media - 6.1% CBS Corp. Class B DIRECTV Class A* Specialty Retail - 4.4% O'Reilly Automotive, Inc.* Tiffany & Co. Consumer Staples - 12.0% Beverages - 3.1% PepsiCo, Inc. Food & Staples Retailing - 3.5% Costco Wholesale Corp. CVS Caremark Corp. Food Products - 5.4% Green Mountain Coffee Roasters, Inc.* McCormick & Co., Inc. Energy - 7.3% Energy Equipment & Services - 3.5% Halliburton Co. Oil States International, Inc.* Oil, Gas & Consumable Fuels - 3.8% Apache Corp. Phillips 66 Financials - 6.3% Diversified Financial Services - 2.5% JPMorgan Chase & Co. Insurance - 2.7% 4 Berkshire Hathaway, Inc. Class A* Prudential Financial, Inc. 4,741,522 Real Estate Investment Trusts (REITs) - 1.1% Digital Realty Trust, Inc. Health Care - 17.0% Biotechnology - 5.1% Alexion Pharmaceuticals, Inc.* Health Care Equipment & Supplies - 2.9% ResMed, Inc.* Health Care Providers & Services - 6.0% Express Scripts Holding Co.* Universal Health Services, Inc. Class B Pharmaceuticals - 3.0% Abbott Laboratories Industrials - 6.9% Aerospace & Defense - 2.8% BE Aerospace, Inc.* Commercial Services & Supplies - 3.1% Stericycle, Inc.* Industrial Conglomerates - 1.0% 3M Co. Information Technology - 25.5% Communications Equipment - 3.9% QUALCOMM, Inc. Computers & Peripherals - 11.2% Apple, Inc.* EMC Corp.* Internet Software & Services - 3.6% Google, Inc. Class A* Software - 6.8% Adobe Systems, Inc.* Oracle Corp. See notes to financial statements. CENTURY FUNDS CENTURY SHARES TRUST PORTFOLIO OF INVESTMENTS (CONTINUED) – AS OF JULY 31, 2012 (Unaudited) Shares Value Materials - 6.2% Chemicals - 6.2% LyondellBasell Industries NV Class A $ 6,532,551 Potash Corp. of Saskatchewan, Inc. Total Investment in Common Stocks - 95.0% (Identified cost, $132,432,543) Short-Term Investment - 5.1% State Street Institutional U.S. Government Money Market Fund (Identified cost, $8,868,828) Total Investments - 100.1% (Identified cost, $141,301,371)+ Liabilities in Excess of Other Assets - (0.1)% Net Assets - 100% $ 173,748,081 * Non-income producing security + Cost for Federal income tax purposes is substantially the same as for financial statement purposes. Net unrealized appreciation (depreciation) consists of: Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation See notes to financial statements. CENTURY FUNDS CENTURY SMALL CAP SELECT FUND PORTFOLIO OF INVESTMENTS – AS OF JULY 31, 2012 (Unaudited) Shares Value COMMON STOCK - 94.1% Consumer Discretionary - 11.4% Distributors - 0.9% Core-Mark Holding Co., Inc. $ 3,226,351 Leisure Equipment & Products - 0.8% Sturm Ruger & Co., Inc. Specialty Retail - 9.7% DSW, Inc. Class A Express, Inc.* Sally Beauty Holdings, Inc.* Select Comfort Corp.* The Men's Wearhouse, Inc. West Marine, Inc.* Consumer Staples - 2.6% Food Products - 2.6% The Hain Celestial Group, Inc.* Energy - 4.5% Energy Equipment & Services - 2.9% Matrix Service Co.* Pioneer Energy Services Corp.* Oil, Gas & Consumable Fuels - 1.6% Carrizo Oil & Gas, Inc.* Financials - 11.5% Capital Markets - 5.0% Cohen & Steers, Inc. Evercore Partners, Inc. Class A HFF, Inc. Class A* Waddell & Reed Financial, Inc. Class A Commercial Banks - 4.9% Signature Bank* Wintrust Financial Corp. Consumer Finance - 1.6% DFC Global Corp.* Health Care - 20.1% Biotechnology - 2.1% NPS Pharmaceuticals, Inc.* Health Care Equipment & Supplies - 1.0% Thoratec Corp.* Health Care Providers & Services - 9.5% Acadia Healthcare Co., Inc.* Air Methods Corp.* Brookdale Senior Living, Inc.* Catamaran Corp.* Centene Corp.* IPC The Hospitalist Co., Inc.* Health Care Technology - 0.3% Quality Systems, Inc. Life Sciences Tools & Services - 3.1% Bruker Corp.* WuXi PharmaTech (Cayman), Inc. ADR* Pharmaceuticals - 4.1% Jazz Pharmaceuticals PLC* Questcor Pharmaceuticals, Inc.* Industrials - 15.6% Aerospace & Defense - 2.0% Triumph Group, Inc. Air Freight & Logistics - 2.1% Atlas Air Worldwide Holdings, Inc.* Echo Global Logistics, Inc.* Commercial Services & Supplies - 0.2% Heritage-Crystal Clean, Inc.* Machinery - 4.5% Chart Industries, Inc.* Graco, Inc. Titan International, Inc. Woodward, Inc. Trading Companies & Distributors - 6.8% Beacon Roofing Supply, Inc.* CAI International, Inc.* See notes to financial statements. CENTURY FUNDS CENTURY SMALL CAP SELECT FUND PORTFOLIO OF INVESTMENTS (CONTINUED) – AS OF JULY 31, 2012 (Unaudited) Shares Value Information Technology - 23.2% Communications Equipment - 2.2% Aruba Networks, Inc.* $ 2,665,131 Radware Ltd.* Internet Software & Services - 9.0% j2 Global, Inc. Liquidity Services, Inc.* LivePerson, Inc.* LogMeIn, Inc.* Stamps.com, Inc.* IT Services - 2.1% Online Resources Corp.* Sapient Corp. Semiconductors & Semiconductor Equipment - 4.5% Hittite Microwave Corp.* Power Integrations, Inc. Silicon Laboratories, Inc.* Software - 5.4% CommVault Systems, Inc.* NetScout Systems, Inc.* Solarwinds, Inc.* Materials - 3.0% Chemicals - 2.4% Intrepid Potash, Inc.* TPC Group, Inc.* Metals & Mining - 0.6% Noranda Aluminum Holding Corp. Telecommunication Services - 2.2% Diversified Telecommunication Services - 2.2% Cogent Communications Group, Inc.* Total Investment in Common Stocks - 94.1% (Identified cost, $316,809,179) Short-Term Investment - 5.2% State Street Institutional U.S. Government Money Market Fund (Identified cost, $19,842,760) Total Investments - 99.3% (Identified cost, $336,651,939)+ Other Assets in Excess of Liabilities - 0.7% Net Assets - 100% $ 378,936,070 * Non-income producing security ADR
